(-




                       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

        STATE OF WASHINGTON,
                                                                        No. 70458-3-1
                                          Respondent,
                                                                        DIVISION ONE
                                   v.

                                                                        UNPUBLISHED OPINION
        RICHARD WILLIAM TRAINER,
                                                                        FILED:   JUL    7 2014
                                          Appellant.


                             Per Curiam -- Richard Trainer appeals his conviction for attempted first degree

        theft, arguing that the trial court erred in instructing the jury that it had a "duty to return a

        verdict of guilty" if it found all the elements of the offense beyond a reasonable doubt.

        This argument is controlled by our decision in State v. Ryan P. Moore,                   Wn. App.

                       , 318 P.3d 296 (2014) and the cases cited therein.

                             Affirmed.


                                                       For the court:




        _-** -,•;...     CO
       O \S"             in
       C/"- C' v
                        o
       *~T^ ~-™         -m—»




•71'-'J So              *$££

     !n~~~'-
                        r-^




                       —3

     v_j ir:
                       On)